DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 1-21 filed on 08/11/2022.
Claims 1-21 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to independent claims 1,11 and 16 the closest prior art reference to Yan et al. (U.S. 2019/0026943 A1) in view of Cai et al. (U.S. 11,380,108 B1) have been made of record as teaching: obtaining a preexisting surfel map, wherein the preexisting surfel map is pre-stored in a first vehicle and comprises a plurality of surfels (Yan, [0008], [0064]); each surfel has associated data that comprises an uncertainty measure, wherein the uncertainty measure represents a likelihood that a surface represented by the surfel is present at the respective location in the environment (Yan, [0008], [0027]); obtaining, from the preexisting surfel map, a first uncertainty measure for the surfel associated with the location (Cai, Fig. 2, Col. 11, L 59-65) recited on claims 1,11 and 16.
 	However, the art of record did not teach or suggest the claim taken as a whole and particular the limitation pertaining to 
determining, from the real-time sensor data, a second uncertainty measure for sensor data received from the location; and
generating an object prediction for the location of the real-time sensor data including combining the first uncertainty measure for the surfel and the second uncertainty measure for the sensor data, wherein the object predication represents a likelihood of an object existing at the location recited on claims 1,11 and 16.
Claims 2-10, 12-15 and 17-21 are allowable because they are depended on claims 1,11 and 16.
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Beller (U.S. 11433885 B1), Orenstein et al. (U.S. 2022/0135029 A1) and Sprague et al. (U.S. 2020/0080848 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        
/SING-WAI WU/Primary Examiner, Art Unit 2611